Appeal by defendant from an order of the County Court, Nassau County, denying his motion to vacate a judgment of conviction. Appellant, sentenced as a second felony offender, contended that the sentence was improper because the County Court in determining that sentence should be imposed, pursuant to the provisions of section 1941 of the Penal Law, took into account a conviction in the State of Connecticut, which was founded on an information instead of an indictment by a grand jury. Order affirmed. (See People v. McCullough, 300 N. Y. 107; Hurtado v. California, 110 U. S. 516; People v. Wicklem, 183 Mise. 639; and People ex rel. Fellman v. Foster, 184 Mise. 213, affd. 270 App. Div. 877, affd. 296 N. Y. 954.) Nolan, P. J., Adel, Wenzel, MacCrate and Beldock, JJ., concur.